EXHIBIT 10.1
 
[logo.jpg]




EMPLOYMENT AGREEMENT AMENDMENT


EMPLOYMENT AGREEMENT AMENDMENT effective as of January 1, 2010 by and among
Pharma-Bio Serv, Inc.(PBSV) with its principal office at 6 Carr. 696, Dorado,
Puerto Rico 00646 (the “Company”), and Elizabeth Plaza, with residence in
Dorado, Puerto Rico   (“Executive”) (both hereinafter “the Parties”).


W I T N E S S E T H:


WHEREAS, the Company has engaged Executive as its Chief Executive Officer and
desires to continue to obtain the benefits of Executive’s knowledge, skill and
ability in connection with managing the Company and to continue to employ
Executive on the terms and conditions agreed upon in Employment Agreement dated
January 25, 2006, and subsequent amendments.


WHEREAS, PBSV desires to extend Executive to serve as its Chief Executive
Officer for six (6) additional months starting on January 1, 2010.


NOW THEREFORE in exchange for the mutual promises and undertakings herein, the
Parties agree as follows:


1.  
The Agreement dated January 25, 2006, and subsequent amendments are hereby
modified to restore Section “3. Compensation and Other Benefits” of the
Agreement dated January 25, 2006, in its entirety.

2.  
The Agreement dated January 25, 2006, and subsequent amendments are hereby
modified to extend Executive’s employment term for six (6) additional months
starting on January 1, 2010.

3.  
In all other respects the Employment Agreement dated January 25, 2006, and
subsequent amendments shall remain in full force and effect and unaltered.



IN WITNESS WHEREOF, the parties have executed this Agreement in Dorado, Puerto
Rico, this 1st day of January, 2010.



PHARMA-BIO SERV, INC.        EXECUTIVE:            
/s/ Kirk Michel
   
/s/ Elizabeth Plaza  
 
Kirk Michel
   
Elizabeth Plaza  
           